Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 1/19/2021.
Claims 1-20 were amended directly and/or indirectly. No Claims were added and none were canceled.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (Bernard hereinafter) US Patent Application Publication No. 20120151511 filed .

Regarding Claim 1, 9, and 17, Bernard discloses a method comprising:
creating a candidate list of multimedia assets from a plurality of multimedia assets for presentation to a user  (Para. 85, wherein the method of generating corresponds to creating, Bernard) based on an anchor multimedia asset (Para. 82, wherein the highest rating corresponds to anchor multimedia asset which will appear first on the list, Bernard); 
estimating an expected user viewing length of each multimedia asset in the candidate list of multimedia assets (Para. 41, wherein the receives content items from different sources corresponds to creating a list, Fig. 1, Bernard);
estimating a total length of engagement current of viewing session for the user (Fig. 4A, step 407, Para. 55, wherein the percentage and duration of viewing time corresponds to estimate a length of engagement, and Para. 51, wherein the current session viewed corresponds to current viewing, Bernard). Bernard doesn’t explicitly disclose that represent a total amount of time available to present a set of multimedia asset to the user, and since the specification of the instant application fail to provide a specific support to the newly amended limitation, the limitation was given the broadest reasonable interpretation to the best of examiner ascertain. On the other hand, Howett disclose the method of represent a total amount of time available to present a set of multimedia asset to the user as shown in Fig. 5, and further described in Para. 0099, wherein the timeline of the total view time corresponds to estimating the represent total time for the different scenes which corresponds to a set of multimedia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Howett 
selecting the set of multimedia assets from the candidate list of multimedia assets based on the expected user viewing length of a multimedia asset, wherein the sum of expected user viewing lengths of the set of multimedia assets fits within the estimated total length of engagement (Fig. 4B, Para. 61, and Para. 63, wherein the viewing history corresponds to prediction of user viewing, and Fig. 7, and Para. 72, wherein the history information collected from previous viewing corresponds to expected user viewing lengths, wherein the duration of viewing corresponds to viewing lengths as shown Para. 55, wherein the duration of viewing corresponds to user viewing length, Bernard); 
sending the set of multimedia assets to a receiving device (Fig. 7, Para. 77, wherein the method of identifying the time slot for a specific asset/program corresponds to sending the set to the receiving device which is the user device and Para. 80, which send the programs to different viewers, Bernard).
In addition claim 9 recites;
One or more non-transitory computer-readable storage media (Fig. 1, Para. 29, Bernard)
Claim 17 recites;
One or more processors (Fig. 1 step 109, Para. 29, Bernard);
A memory storing instruction (Fig. 5, steps 504-506, Para. 54, Bernard).


Claims 2-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (Bernard hereinafter) US Patent Application Publication No. 20120151511 filed .

Regarding Claims 2, 10, and 18, Bernard in view of Howett discloses all the limitations as stated above. However, Bernard is silent with respect to the method wherein the selecting the set of assets is further based on a monetary estimate of the multimedia asset based on the expected user viewing length. On the other hand, Cassin disclose method wherein the selecting the set of assets is further based on a monetary estimate of the asset based on the expected user viewing length as shown in Para. 182, wherein the user access the media file for a predetermined period of time corresponds to user viewing length and the pay per view corresponds to monetary estimate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Cassin teaching in the Bernard system. Skilled artisan would have been motivated to make such modification to specify the cost if any for any media filed view by the user, whether it’s a TV, Radio or internet content as shown in Fig. 1, Bernard.
Regarding Claims 3, 11, the combination of Bernard in view of Howett and further in view of Cassin discloses a method further comprising:
creating a cumulative aggregation of engagement data for a particular multimedia asset from users that have indicated a preferred engagement with the particular multimedia asset (Para. 85, wherein the method of generate a list of recommended content corresponds to creating a cumulative aggregation, Bernard).

creating a cumulative aggregation of engagement data for a particular multimedia asset from users that have indicated a preferred engagement with the particular multimedia asset Para. 85, Bernard); 
wherein the users that have indicated a preferred engagement with the particular multimedia asset are determined to have similar characteristics (Para. 82, wherein the highest rating corresponds to preferred and Fig. 8A, Bernard).
Regarding Claims 5, 13, and 20, the combination of Bernard in view of Howett and further in view of Cassin discloses a method further comprising:
determining a monetary value associated with a length of engagement by a user for each multimedia asset in the list of assets within a window of engagement (Fig. 7a, Para. 192, Cassin).
Regarding Claims 6, 14, and 18, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein the estimating the total length of engagement further comprises:
assigning the user to a group to use group historical interaction data to estimate the total length of engagement (Fig. 4A, Para. 55, Bernard).
Regarding Claims 7, 15, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein the estimating the total length of engagement further comprises:

Regarding Claims 8, and 16, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein one or more of the multimedia assets in the candidate list of multimedia assets has not been consumed in previous engagements by the user (Para. 82, and Para. 83, wherein the new recommended items recommended by the recommendation unit corresponds to multimedia assets has not been consumed in previous engagements, Bernard).

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162   
January 21, 2021